Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sean Daley on February 1, 2021.
The application has been amended as follows: 
	Claims 1 and 14 have been amended as follows:

1. (Currently Amended) A mouthpiece for extruding a molding compound into a formed body which has internal channels, wherein the mouthpiece comprises:
a mouthpiece frame with a frame opening, the frame opening having an upstream end and a downstream end opposite the upstream end; 
a first core retaining plate;

a second core retaining plate, 
wherein:
the mouthpiece frame is between the first and second core retaining plates;
the downstream end of each longitudinal core is radially fixed by the second core retaining plate; and
the second core retaining plate is axially movable relative to the longitudinal cores by the molding compound during extrusion.

14. (Currently Amended) A mouthpiece, comprising: 
a frame;
a first plate; 
a second plate; and 
a plurality of cores, 
wherein:
the frame is between the first and second plates;
the first plate is fastened to an upstream end of an opening of the frame;
each core has an upstream end and a downstream end opposite its upstream end;
the upstream end of each core is held by the first plate;
the downstream end of each core is radially fixed to the second plate; and 
the second plate each core by extrusion material during extrusion.
Reasons for Allowance
Claims 1-11 and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or reasonably suggest: 
the mouthpiece, as recited by claims 1-11 and 13, particularly wherein the second core retaining plate is axially movable relative to the longitudinal cores by the molding compound during extrusion; or
the mouthpiece, as recited by claims 14-21, particularly wherein the second plate is axially movable relative to each core by extrusion material during extrusion.
As understood from the instant specification (paragraph bridging pages 7 and 8), the second plate is pushed away from the cores during extrusion.  While Dietzsch (-925) discloses moving the second plate 10 relative to the cores 9 during assembly, the second plate 10 is not moved by extrusion material during extrusion (col. 3, line 68, to col. 4, line 24; the cores are gathered in to the constriction 11 of the second plate 10, and the plate 10 is inserted into the head portion; during extrusion, the second plate 10 remains fixed to enable the funnel effect). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744